 



Exhibit 10.12

Grant No.                    

INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Non-Qualified Stock Option
Non-Employee Director – Committee Grant

Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a stock
option (“Option”), pursuant to Section 10 of the Company’s 2005 Equity Incentive
Plan (the “Plan”), to purchase shares of the Company’s Common Stock, $0.01 par
value per share (“Common Stock”), as described below. This Option is subject to
all of the terms and conditions of the Plan, which is incorporated into this
Agreement by reference. If there is any discrepancy, conflict or omission
between this Agreement and the provisions of the Plan, the provisions of the
Plan shall apply. All capitalized terms in this Agreement that are not defined
in the Agreement have the meanings given to them in the Plan.



      Name of Participant:              Address:       



      Number of Shares:        5,000       Exercise Price Per Share:       
      Date of Grant:              First Vesting Date:              Expiration
Date:              Vesting Schedule:        This Option shall become exercisable
as it vests over one year from the Date of Grant as to 8.333% of the Shares each
month following the Date of Grant, so long as you continuously remain a director
or a consultant of the Company. On the date you cease to be a member of the
Board or a consultant of the Company (your “Termination Date”), this Option will
either cease to vest or, if you become totally disabled or die as provided in
Section 10.7(d) of the Plan, accelerate in full.

This Option may be exercised only with respect to vested shares and in
accordance with the Company’s stock option exercise procedures. Payment of the
Exercise Price for the Shares may be made in cash (by check) and/or, for so long
as a public market exists for the Company’s Common Stock, by means of a
Same-Day-Sale Commitment or Margin Commitment from you and an NASD Dealer (as
described in Section 11.1 of the Plan).

Subject to the exercise procedures established by the Company, the last day this
Option may be exercised is seven years from the Date of Grant which is the
Expiration Date set forth above. If your Termination Date occurs before the
Expiration Date, this Option will expire as to all unvested shares subject to
the Option on your Termination Date. Following your Termination Date, this
Option may be exercised with respect to vested shares during the
post-termination exercise period as provided in Section 10.10 of the Plan. To
the extent this Option is not exercised before the end of the post-termination
exercise period, in accordance with the exercise procedures established by the
Company, the Option will expire as to all Shares remaining subject thereto.
Notwithstanding the foregoing, in the event of a Corporate Transaction, the
vesting of this Option will accelerate and become exercisable in full prior to
the consummation of such event at such time and on such conditions as the
Committee determines, and if this Option is not exercised on or prior to the
consummation of the Corporate Transaction, it will terminate.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Option, and supersedes all prior agreements or promises with respect to the
Option. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of the Option described in Section 14 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered to the Company or to you
at its or your respective addresses set forth in this Agreement, or at such
other address designated in writing by either of the parties to the other.

Additional information about the Plan and this Option (including certain tax
consequences of exercising the Option and disposing of the Shares) is contained
in the Prospectus for the Plan. A copy of the Prospectus accompanies this Grant
Agreement and is available by calling Sharon Savatski, the Company’s Stock Plan
Analyst, at (650) 944-6504.

The Company has signed this Option Agreement effective as the Date of Grant.

            INTUIT INC.
2632 Marine Way
Mountain View, California 94043
      By:           Robert B. Henske, Senior Vice President        and Chief
Financial Officer     

